Citation Nr: 1130284	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a bilateral wrist and thumb disability.

3.  Entitlement to service connection for a left ankle disability.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty for training from June 2001 to September 2001 and on active duty from July 2002 to April 2003 and from March 2004 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied the above claims.

In September 2008 and March 2010, the Board remanded the present matter for additional development and due process concerns.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record upon its return to the Board discloses that the development requested by the Board was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the previous remand, the RO was directed to obtain a VA examination in order to determine the nature and etiology of the Veteran's claimed left knee, bilateral wrist and thumb, and left ankle disabilities.  In October 2010, the Veteran was afforded a VA examination and in December 2010 he underwent motor conduction studies in connection with his VA examination.  The Board finds, however, that an additional examination is necessary.

In a letter dated June 2011, the Veteran stated that during the October 2010 examination, the examiner stated that she did not have time to look over the entire claims file, although she did indicate that the claims file was reviewed in the examination report, and told the Veteran that she was not qualified to conduct this examination as she was a primary care practitioner and not a neurologist or orthopedic specialist.  

Although the comments the Veteran attributes to the examiner are not in the examination report, the Board finds that VA examination is inadequate as a reading of report indicates that is questionable as to whether the examiner thoroughly reviewed the file.  For example, there was no discussion of service treatment records showing that the Veteran had surgery on the left knee prior to entrance to service in 1996 and reported problems with his wrists in the September 2004 Report of Medical History.  In addition, the examiner stated that she could not find documentation in the service treatment records of repeated sprains; however, service treatment records dated June 2001 and July 2001 clearly show that the Veteran sprained his left ankle several times during service.  The Board notes that statements submitted by Sergeant D.N.L. and V.G. dated February 2006 and November 2006, respectively, support the Veteran's contentions that he suffered from pain of the wrists, left ankle, and left knee during service and received treatment for the wrists and left ankle during his service in Bosnia.  The Veteran and these lay persons are competent to report such observations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In addition, the opinion is not adequate as the examiner stated she could not provide any of the requested opinions without resort to mere speculation, but failed to explain why an opinion was not possible.  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

The examiner also did not address the August 2009 VA examination report in which the Veteran was diagnosed as having tendonitis of the wrists and left knee.  The Veteran was found to have normal examinations of the wrists, left knee, and left ankle during the October 2010 examination, but the examiner failed to give an explanation for the Veteran's chronic pain of the wrists, left knee, and left ankle on active motion.  Finally, as stated above, the Veteran underwent motor conduction studies in December 2010, which revealed sensory polyneuropathy involving both the upper and lower extremities.  These studies, however, have not been reviewed by a VA examiner.  

In light of the above, another examination should be obtained on remand to correct these deficiencies.  Barr, 21 Vet. App. 303; Daves v. Nicholson, 21 Vet. App. 46 (2007).  Board decisions are routinely vacated by the Court due to a failure to meet the requirements of a prior Board remand.  As such, a remand is required to correct these deficiencies.  Stegall, 11 Vet. App. 268.

Review of the record shows that there is no indication that the AMC considered the December 2010 motor conduction studies, which were performed in connection with his October 2010 VA examination, as they were associated with the claims folder after the most recent supplemental statement of the case (SSOC).  It is also unclear whether that report was submitted by the Veteran himself or obtained by the AMC. On remand, all outstanding VA records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and examination records dated after October 2010.  All records and/or responses received should be associated with the claims file. 

2.  After completion of the foregoing, schedule the Veteran for an orthopedic VA examination, by an examiner who has not previously examined him, to determine whether the current nature and likely etiology of his bilateral wrist and thumb disability, left ankle disability, and left knee disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any currently demonstrated bilateral wrist and thumb disability, or left ankle disability had their onset during active service or are related to any in-service disease or injury.  The December 2010 motor conduction studies should be addressed as well as the inservice evidence of left ankle sprains and problems with his wrists the August 2009 diagnosis of tendonitis of the wrists.  

Regarding the left knee, based on the examination and review of the record, the examiner should answer the following questions: 

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a left knee disability that existed prior to his entry onto active duty?  The examiner should specifically comment the 1996 surgery of the left knee.

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting left knee disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's left knee disorder had its onset in service?

The December 2010 motor conduction studies should be addressed as well as the evidence of surgery of the left knee prior to service and the August 2009 diagnosis of tendonitis of the left knee.

A rationale for all opinions expressed should be provided.  

3.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained, to include specific consideration of the December 2010 motor conduction studies and any additional evidence obtained on remand.  The examination obtained on remand should be carefully reviewed and returned to the VA examiner if found to be inadequate or unclear.  If the decision with respect to the claims remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


